DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a second discharge port disposed on the other longitudinal side and disposed at a position further from the replenishing port than the first discharge port, and configured to discharge the developer from the storage chamber, the replenishing port, the first discharge port and the second discharge port being not aligned in a straight line; and
a conveyance mechanism disposed in the developer container, and
configured to convey the developer stored in the storage chamber from the replenishing port to the first and the second discharge ports, wherein the conveyance mechanism comprises:
a first conveyance member including:
a first rotation conveyance unit configured to convey the developer toward the first discharge port in a first direction connecting the first and second discharge ports ; and
a second rotation conveyance unit configured to convey the developer toward the second discharge port in the first direction;
a second conveyance member extending in a direction along the first direction, and configured to convey the developer from the replenishing port; and
a third conveyance member disposed between the first and second conveyance members in a second direction intersecting the first direction, and
configured to convey the developer from the second conveyance member to the first conveyance member along the second direction, wherein the second rotation conveyance unit is configured to provide a larger conveyance capacity than the first rotation conveyance unit.;
Regarding independent claim 19, a second discharge port disposed on the other longitudinal side and disposed at a position further from the replenishing port than the first discharge port, and configured to discharge the developer from the storage chamber, the replenishing port, the first discharge port and the second discharge port being not aligned in a straight line; and
a conveyance mechanism disposed in the developer container, and
configured to convey the developer stored in the storage chamber from the replenishing port to the first and the second discharge ports,
wherein the conveyance mechanism comprises:
a first conveyance member including: a first rotation conveyance unit configured to convey the developer toward the first discharge port in a first direction connecting the first and second discharge ports, and a second rotation conveyance unit configured to convey the developer toward the second discharge port in the first direction;
a second conveyance member configured to convey the developer from the replenish port; and
a third conveyance member configured to convey the developer from the second conveyance member towards the first conveyance member, wherein the second rotation conveyance unit is configured to provide a larger conveyance capacity than the first rotation conveyance unit.; and,
Regarding independent claim 20, a second discharge port disposed on the other longitudinal side and disposed at a position further from the replenishing port than the first discharge port, and configured to discharge the developer from the storage chamber, the replenishing port, the first discharge port and the second discharge port being not aligned in a straight line; and
a conveyance member disposed in the developer container and configured to convey the developer stored in the storage chamber to the first and the second discharge ports, wherein the conveyance member comprises:
a first rotation conveyance unit configured to convey the developer toward the first discharge port in a first direction connecting the first and second discharge ports, a part of the first rotation conveyance unit being arranged right above the first discharge port so that the developer fall from the first rotation conveyance unit into the first discharged port, and
a second rotation conveyance unit configured to convey the developer toward the second discharge port in the first direction, a part of the second rotation conveyance unit being arranged right above the second discharge port so that the developer fall from the second rotation conveyance unit into the second discharged port and wherein the second rotation conveyance unit is configured to provide a larger conveyance capacity than the first rotation conveyance unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches conveyance members that convey in two directions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852